RENDERED: SEPTEMBER 17, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2020-CA-0457-MR

DAVID E. GODFREY                                                              APPELLANT


                   APPEAL FROM GREENUP CIRCUIT COURT
v.                       FAMILY COURT DIVISION
                   HONORABLE JEFFREY L. PRESTON, JUDGE
                          ACTION NO. 19-CI-00535


JANET K. MADDIX1                                                                 APPELLEE


                                        OPINION
                                       AFFIRMING

                                       ** ** ** ** **

BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: David E. Godfrey (Godfrey), pro se, brings this appeal from a

February 26, 2020, Order of the Greenup Circuit Court, Family Court Division,

granting Janet K. Maddix’s (Maddix) petition to modify custody of the parties’

minor children. We affirm.


1
 In the Notice of Appeal, David E. Godfrey identifies appellee as Janet K. Maddox. This is a
misspelling of appellee’s last name, Maddix. We have followed the spelling as set out in the
petition and order on appeal.
                                 BACKGROUND

             Maddix and Godfrey were married in September of 2004 and are the

parents of two minor children. The parties were divorced by decree entered by the

Court of Common Pleas in Miami County, Ohio, on July 26, 2012. The court

granted primary residential and legal custody of the two children to Godfrey.

Shortly thereafter, Maddix moved to Greenup County, Kentucky, in 2013.

             In 2018, Godfrey and the children moved from Ohio to Jefferson

County, Kentucky. The children lived with Godfrey until approximately August of

2018, when by agreement of the parties, the children began residing with Maddix

at her home in Greenup County. Godfrey alleges that the parties agreed at that

time that the children would live with Maddix for one year, and then move back in

with Godfrey in Jefferson County.

             Maddix filed a petition to modify custody of both children on

December 18, 2019, more than a year after the children began residing with her.

The family court conducted a hearing on February 18, 2020. Maddix was

represented by counsel and Godfrey appeared pro se. The family court entered an

order modifying child custody on February 26, 2020, granting Maddix primary

physical custody and the parties joint legal custody of the children. This appeal

followed.




                                        -2-
                              STANDARD OF REVIEW

               The issues presented on appeal look to modification of the original

divorce decree entered by the Ohio court. The Kentucky Supreme Court has held

that such modification motions filed post-decree necessitate evidentiary hearings

which occurred in this case. Anderson v. Johnson, 350 S.W.3d 453, 456-57 (Ky.

2011). And, any ruling after a hearing on a motion to modify custody must include

findings of fact and conclusions of law. Id. and Kentucky Rules of Civil Procedure

(CR) 52.01. The family court’s order in this appeal includes findings and

conclusions.

               Accordingly, our initial standard of review is governed by CR 52.01

which provides that the circuit court’s “[f]indings of fact, shall not be set aside

unless clearly erroneous, and due regard shall be given to the opportunity of the

trial court to judge the credibility of the witnesses.” This Court will not disturb

those findings unless they are clearly erroneous. Moore v. Asente, 110 S.W.3d

336, 353-54 (Ky. 2003); and CR 52.01. And, “findings of fact are clearly

erroneous only if they are manifestly against the weight of the evidence” presented.

Frances v. Frances, 266 S.W.3d 754, 756 (Ky. 2008). Thereafter, a family court’s

rulings on post-decree motions may be reversed only for an abuse of discretion.

Hempel v. Hempel, 380 S.W.3d 549, 551 (Ky. App. 2012). To summarize our

review, if the findings of fact by the family court are supported by substantial


                                          -3-
evidence and the correct law is applied, the ruling of the family court will only be

reversed for an abuse of discretion. See Coffman v. Rankin, 260 S.W.3d 767, 770

(Ky. 2008).

                                         ANALYSIS

              Godfrey’s first argument on appeal is that the family court did not

have jurisdiction to hear this matter under the Uniform Child Custody Jurisdiction

and Enforcement Act (UCCJA), set forth in Kentucky Revised Statutes (KRS)

403.800, et seq. Godfrey argues that the family court could not act on this matter

unless the Court of Common Pleas in Miami County, Ohio, first determined that it

no longer had exclusive, continuing jurisdiction under KRS 403.826(1). This

argument ignores the plain language of KRS 403.826(2) and is without merit.2

              KRS 403.826 addresses jurisdiction to modify out-of-state custody

determinations and reads as follows:

              Except as otherwise provided in KRS 403.828, a court of
              this state shall not modify a child custody determination
              made by a court of another state unless a court of this
              state has jurisdiction to make an initial determination
              under KRS 403.822(1)(a) or (b) and:

              (1) The court of the other state determines that it no
                  longer has exclusive, continuing jurisdiction under
2
 David E. Godfrey has not set forth in his brief a “statement with reference to the record”
showing that this issue was preserved for appellate review as required by Kentucky Rules of
Civil Procedure 76.12(4)(c)(v). Nor does Godfrey provide any references to the record to
support any argument for judicial error. Regardless, we have reviewed the issues raised on the
merits in this appeal.



                                              -4-
                 KRS 403.824 or that a court of this state would be a
                 more convenient forum under KRS 403.834; or

             (2) A court of this state or a court of the other state
                 determines that the child, the child’s parents, and any
                 person acting as a parent do not presently reside in the
                 other state.

(Emphasis added.)

             The requirements of KRS 403.826(2) are met in this case as neither

the parties nor their minor children resided in Ohio at the time the motion was filed

in 2019 and when it was heard in February of 2020. In fact, the parties and the

children had resided in Kentucky for more than a year. KRS 403.826(1) is thus not

relevant to this case.

             Additionally, to modify another state’s custody determination, the

family court must have jurisdiction to make an initial custody determination under

either KRS 403.822(1)(a) or (b). KRS 403.822(1)(a) allows a Kentucky court to

make an initial custody determination if Kentucky is the child’s “home state.” A

“home state” is “the state in which a child lived with a parent or a person acting as

a parent for at least six (6) consecutive months immediately before the

commencement of a child custody proceeding.” KRS 403.800(7). As noted, the

children had been living in Kentucky for well over a year when the petition to

modify custody was filed. Accordingly, the family court had jurisdiction under the

UCCJA.


                                         -5-
             Godfrey’s next argument is that the family court erred by refusing to

grant him a continuance of the February 18, 2020, evidentiary hearing. We

disagree based on both procedural and substantive grounds.

             On January 15, 2020, the family court entered an order setting the

matter for final hearing on February 18, 2020. The order also states, “A

continuance of said hearing shall not be granted without proper motion before the

Court.” On January 27, 2020, Godfrey faxed a signed letter to the family court. It

read, “My name is David Godfrey and I am writing you today to request a

continuance so I may be able to retain legal council [sic].” The letter is not styled

as a motion, it does not provide notice of a hearing date, and does not contain a

certification or affidavit indicating it was served on Maddix’s counsel as required

by CR 5.01 and CR 5.03.

             Furthermore, the video record of the hearing is devoid of any

discussion of a continuance. The family court called the case, counsel for Maddix

announced his appearance, Godfrey stated he was representing himself, and the

family court immediately heard evidence. At no time did Godfrey raise the need

for additional time to retain counsel or otherwise object on the record to the family

court conducting the hearing.

             We review the denial of a motion for a continuance under an abuse of

discretion standard. Morgan v. Commonwealth, 421 S.W.3d 388, 392 (Ky. 2014).


                                         -6-
Even assuming, arguendo, a proper motion for a continuance was made and this

issue was properly preserved for appellate review, the family court did not abuse

its discretion by conducting the hearing. Godfrey had two months from the time

the petition was filed and over one month from the date the hearing was scheduled

to obtain counsel. He failed to present to the family court any extenuating

circumstances or excuse why he had not retained counsel prior to the hearing.

And, in this appeal, Godfrey has not presented any legal basis as to why the family

court should have granted a continuance nor does he explain why he could not

have retained counsel during the period from January 27, 2020, through February

18, 2020, the day of the hearing. Accordingly, we find no abuse of discretion.

              Finally, Godfrey argues the family court arbitrarily chose which

testimony of the parties to believe in determining the best interest of the children.

We note, however, that the testimony of the parties had limited contradictions, and

was mostly undisputed.3 In an evidentiary hearing or bench trial, as set out in CR




3
  While Janet K. Maddix testified that the children began living with her in May of 2018,
Godfrey testified this occurred in August of 2018. The family court’s finding does reflect
Godfrey’s testimony on this issue as opposed to Maddix’s. Godfrey did testify about Maddix’s
alleged child support arrearage totaling more than $13,000. However, this issue was not before
the court nor in dispute at the hearing. We note that each installment of child support owed
under a court order becomes a lump sum judgment. Raymer v. Raymer, 752 S.W.2d 313, 314
(Ky. App. 1988). Once a child support arrearage is established, the obligor parent carries the
burden of proof to establish he has satisfied the obligation. Sallee v. Sallee, 468 S.W.3d 356,
358 (Ky. App. 2015). This proceeding has no effect on any pending child support claim and no
trial court in Kentucky has the authority to forgive a child support arrearage. Id.

                                              -7-
52.01, it is the family court’s duty to judge the credibility of the witnesses, not this

Court on appeal.

             Maddix testified the children had become incorporated into her home

and were doing well at their respective schools. As of the date of the hearing, they

had resided with her for approximately 18 consecutive months. One of the

children had special needs which were being met both at home by Maddix and by

the school system. Godfrey did not dispute these facts. Based on these factors, the

family court found it was in the children’s best interest for Maddix to have primary

physical custody. There being no error in the findings, which were supported by

substantial evidence, we conclude that the family court did not abuse its discretion

in its custody ruling. See Miller v. Eldridge, 146 S.W.3d 909, 915 (Ky. 2004).

             For the foregoing reasons, the February 26, 2020, order of the

Greenup Circuit Court, Family Court Division, is affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

David E. Godfrey, Pro Se                    James W. Lyon, Jr.
Louisville, Kentucky                        Greenup, Kentucky




                                          -8-